Citation Nr: 1811983	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  12-10 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a bilateral knee condition. 

2.  Entitlement to service connection for a kidney condition, to include as due to Gulf War exposures. 

3.  Entitlement to a compensable rating for hypertension, to include on an extraschedular basis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel


INTRODUCTION

The Veteran had qualifying service from June 1981 to June 1996.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In February 2016, the Board remanded to afford the Veteran his requested Board hearing.  Substantial compliance was achieved, as a hearing was held.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In June 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge. 

The appeals are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action is required.


REMAND

The Veteran generally contends that his bilateral knee condition is etiologically related to his service, including as due to additional exercise to reduce weight, crawling around, and/or banging knees on ladders during climbing.  See June 2016 testimony.  The Veteran also generally contends that his kidney condition is etiologically related to his service, including as due to a progression of his in-service kidney conditions and/or as due to Gulf War exposures.  Id.  Further, the Veteran generally contends that the manifestations of his hypertension are more severe than currently rated and that the condition has worsened since the last VA examination in April 2014.  Id.  

The Board finds that additional development is necessary.  First, the Board requires an examination and opinion regarding the etiology of the bilateral knee condition, as the evidence indicates that it may be related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); September 2010 NOD (expressed knee pain during separation examination; additional exercise); July 2014 VA Form 9 (knee problems from additional exercise from being overweight); November 2014 statement by representative (April 2013 x-ray of right knee showed slight narrowing of the lateral knee joint compartment and early changes involving the patellofemoral joint); October 2014 to April 2015 records from Tomah VAMC (history of knee arthralgia); May 2016 statement by KJM (knee problems [pain, swelling, throbbing, functional loss] began when he started doing high-impact exercise in service; tried chiropractic and acupuncture service without relief); April 2016 DOT examination (indicated abnormal knee joints); June 2016 testimony (knee problems from additional exercise from being overweight, crawling, banging knees on ladders; treated knees since separation with Motrin and ibuprofen; expressed knee pain during the separation examination).  As such, medical opinion is needed to determine if the current knee conditions were at least as likely as not caused or aggravated beyond natural progression by the aforementioned, in-service events and symptoms.  

Second, the Board requires a more thorough examination and opinion regarding the etiology of the kidney condition, as the evidence indicates that it may be related to service.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The September 2009 genitourinary examiner acknowledged the Veteran's in-service history of recurring kidney stones, but determined that there had been no reoccurrence since 2004; as such, the examiner assessed no kidney stone residuals.  Of note, the examiner indicated that the Veteran was "well aware of gross hematuria and severe flank pain associated with passage of kidney stones," suggesting that the Veteran is capable of identifying the related symptoms.  During the June 2016 testimony, the Veteran indicated that he has continued to have kidney stones since separation (symptoms of which, the Veteran seems capable of identifying) and has also had one or two kidney infections; the Veteran also expressed his concern that his kidney issues could be related to Gulf War exposures.  Of note, a January 1996 service treatment record identified exposure to grit, sand, and chromium or chromic acid.  As such, medical opinion is needed to determine if the current kidney condition was at least as likely as not caused or aggravated beyond natural progression by the aforementioned, in-service kidney conditions or Gulf War exposures.

Third, the Board requires a more contemporary examination of the hypertension manifestations, as post-certification evidence indicates worsening since last examination.  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Olson v. Principi, 3 Vet. App. 480, 482 (1992).  The Veteran was last afforded a pertinent examination in April 2014.  However, during the June 2016 Board hearing, the Veteran testified that this condition has worsened (DOT examinations showed out-of-control blood pressure that constantly varies, requiring testing more frequently than normal; experiencing decreased eyesight and was told that an examination revealed "blood behind the eyes" from the hypertension).  Additionally, although pertinent medical records have been associated with the claims file since the April 2014 examination, these records only date through April 2016.  See DOT record rated April 20, 2016.  As the April 2014 examination is too stale to adequately reveal the current state of the condition and the subsequent medical records are incomplete, the Board finds that a new examination is mandated.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA and/or DOT medical records.  

2.  Schedule the Veteran for an examination to assess whether the current knee conditions were at least as likely as not caused or aggravated by his service, to include his contentions of additional exercise to reduce weight, crawling around, and/or banging knees on ladders during climbing.  See September 2010 NOD (expressed knee pain during separation examination; additional exercise); July 2014 VA Form 9 (knee problems from additional exercise from being overweight); November 2014 statement by representative (April 2013 x-ray of right knee showed slight narrowing of the lateral knee joint compartment and early changes involving the patellofemoral joint); October 2014 to April 2015 records from Tomah VAMC (history of knee arthralgia); May 2016 statement by KJM (knee problems [pain, swelling, throbbing, functional loss] began when he started doing high-impact exercise in service; tried chiropractic and acupuncture service without relief); April 2016 DOT examination (indicated abnormal knee joints); June 2016 testimony (knee problems from additional exercise from being overweight, crawling, banging knees on ladders; treated knees since separation with Motrin and ibuprofen; expressed knee pain during the separation examination).  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists.

3.  Schedule the Veteran for an examination to assess whether the current kidney condition was at least as likely as not caused or aggravated beyond natural progression by the aforementioned, in-service kidney conditions or Gulf War exposures.

See January 1996 service treatment record (exposed to grit, sand, and chromium or chromic acid); September 2009 genitourinary examination (examiner acknowledged the in-service history of recurring kidney stones, but determined that there had been no reoccurrence since 2004; however, the examiner indicated that the Veteran was "well aware of gross hematuria and severe flank pain associated with passage of kidney stones," suggesting that the Veteran is capable of identifying the related symptoms); June 2016 testimony (has continued to have kidney stones since separation and has had one or two kidney infections; suggested that the kidney issues may be related to Gulf War exposures).  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists.

4.  Schedule the Veteran for an examination to assess the current severity of his hypertension, to include whether there is associated eye disability. 

See April 2014 hypertension examination; June 2016 testimony (condition has worsened, such that DOT examinations showed out-of-control blood pressure that constantly varies, requiring testing more frequently than normal; experiencing decreased eyesight and was told that an examination revealed "blood behind the eyes" from the hypertension).  

The Veteran has the right to submit additional evidence and argument on the remanded matters.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  All remanded claims must be handled expeditiously.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Only a Board decision is appealable to the United States Court of Appeals for Veterans Claims.  See 38 U.S.C. § 7252 (West 2012).  This remand is in the nature of a preliminary order and does not constitute a Board decision on the merits of your appeals.  See 38 C.F.R. § 20.1100(b) (2017).

